PER CURIAM.
It appearing to this court that the District Court for the Southern District of Florida held additional hearings on May 22, 1970, on the adoption of a plan *1176to establish a unitary school system in Dade County, Florida, it is hereby ordered the above-named appeals be remanded to the District Court for the Southern District of Florida pending the approval by said district court of any new orders or plans, and it is further ordered that any new plans, together with any Findings of Fact and Conclusions of Law thereon, shall be filed with this court within 20 days from the date hereof. Jurisdiction of these appeals is retained in this court during the limited remand for the purposes above stated.
Remanded for further proceedings consistent herewith.